Title: To Benjamin Franklin from Filangieri, 2 December 1782
From: Filangieri, Gaetano
To: Franklin, Benjamin


Most respectable Sir,Naples, December 2, 1782
I don’t know whether you received my previous letter in which I alluded to what I am now obliged today to explain with greater clarity. I awaited your answer with impatience; but four months have already gone by and up to now I have not had the pleasure of seeing your writing. I flatter myself that this second letter will meet a happier fate. I write to you with the trust worthy of you and of myself. My happiness depends on you, and the depiction of my circumstances and situation will show you the ease with which you could procure it to me.
I am the youngest in my family, whose fame is much greater than its financial resources. The barbarous system of primogeniture, of seniority and of feudal obligations makes me even poorer than the rest of our family. My annual budget is 2000 l.t. My position at Court is very honorable but does not fit my character. The presence of a King and the contact with courtiers embarrasses and torments me. I don’t know how to obtain the favors of Number One and I despise the others too much to make them my friends, or at least indifferent. It won’t be hard for you to understand that I am not securely in my right place and that all my wishes aspire towards a position more in keeping with my nature and more peaceful. Ever since I was a boy, Philadelphia has attracted my attention. I fell into such a habit of considering it as the only place where I could be happy that my imagination cannot let go of that idea. A recent reason, equally powerful, is now added to the ancient ones to make me desire to move to Pennsylvania with still greater impatience. A Lady of whom I am excessively enamored and who loves me in return, a lady whose virtues would bring her distinction right in Pennsylvania, has decided to marry me. The only obstacle to such a desirable union is my poverty. I could not live with her in my own country without exposing myself to the scorn that opulence so often shows to misery. A pension of 3,600 l.t. that the King has granted me, joined to the 2,000 l.t. of my budget will suffice, I hope, to let us lead in Philadelphia a life equally removed from luxury and from indigence. But how can one abandon one’s own country without producing a reasonable cause? How could I leave the service of my own Prince without a motivation to justify such a resolution? Dear and respectable Franklin, who better than you would be able to facilitate that enterprise of mine? Would it be possible for my works on legislation to convince you to invite me to collaborate to the great code of laws now in preparation in the United Provinces of America? Those laws will decide not only the fate of those provinces but that of the entire New Hemisphere. What better reason could I offer for my departure than that one? At the beginning I could ask my Court only for a temporary leave in order not to displease it, but, once in America, who could bring me back to Europe? Once in the asylum of virtue, the fatherland of heroes, the city of brotherly love, could I wish to return to a country corrupted by vice and degraded by servitude? Could my soul, once accustomed to the delights of a budding freedom, readapt itself to the spectacle of omnipotent authority vested in the hands of a single man? After having known and appreciated the society of citizens, could I possibly wish to consort with courtesans and slaves? No, please do not refuse, oh respected Sir, to give your help toward my happiness. If you succeed, you will be giving one more family to your country, you will be giving me a wife whom I adore, and you will withdraw a useless slave from a court to turn him into a virtuous citizen who will always see in you his benefactor, his friend, and his redeemer.
I beg you not to communicate my project to anybody and to give me some answer about it so that I’ll be able to take the right steps. I also want you to know that two more volumes of my work are already at the press. They deal with criminal legislation. I have tried to deepen and completely cover that subject. I have been diligent and indefatigable but the novelty of my ideas always leaves me with certain doubts. You will be the first to judge, and I hope you will also be the first to accept the feelings of the profound esteem and veneration with which I declare myself your most devoted and obliged true servant,
Gaetano Filangieri
